Citation Nr: 1443408	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to service connection for a bilateral hand disorder, to include arthritis.  

2.  Entitlement to an evaluation in excess of 40 percent for service-connected post-operative residuals of spondylolisthesis and spondylosis L5 to S1.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the Virtual VA electronic claims file.  

In deciding this appeal, the Board has reviewed the Veteran's Virtual VA file and the Veterans Benefits Management System (VBMS), in addition to the physical claims file.  In this case, there are no additional documents in VBMS relevant to the claims on appeal.  A review of the Veteran's Virtual VA claims file contains the hearing transcript.  All other records therein are either duplicative of those in the physical claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

First, remand is required for obtaining VA treatment records.  The RO indicated in the February 2011 decision, November 2011 statement of the case, and March 2013 supplemental statement of the case that these adjudications included electronic review of VA treatment records from the Denver VA Medical Center (VAMC).  There are no VA treatment records available in the physical claims file.  Although one file in the Virtual VA file notes Denver VAMC treatment records from 2004 through 2012, only VA examinations are present.  Otherwise, there are no VA treatment records in either VBMS or the Virtual VA claims file.  Therefore, remand is necessary to obtain the Veteran's outstanding VA treatment records.  

Second, remand is required to obtain private records.  The Veteran reported private treatment by Dr. APW and Dr. DRJ.  The RO requested and received these treatment records.  However, these treatment records include reference to the Veteran's primary care physician and an April 2007 radiology report ordered by Dr. MJW.  The most recent treatment records in claims file date from June 2004; thus, there are private records outstanding.  On remand, the AOJ should request the Veteran's authority to obtain any outstanding private treatment records.  

Third, remand is further required to provide a VA examination on the issue of service connection for arthritis in the Veteran's hands.  Here, Dr. MJW's April 2007 radiology report shows evidence of right hand degenerative changes.  Dr. APW's October 2008 radiology report shows degenerative changes to the proximal interphalangeal joint bilaterally, but most prominently in the left second finger.  The Veteran testified at his February 2014 hearing that he sustained excessive pressure on the joints of his hands as a swift boat coxswain when gripping the wheel in rough seas.  He also testified that after runs in such rough seas, he would have to massage his hands.  He further testified that his private physician had informed him that this pressure on the joints of his hands in service had caused the current pain in his hands.  Accordingly, remand is required for an examination and etiological opinion.  

Fourth, remand is required for a more recent examination of the Veteran's back.  His most recent VA examination was in January 2012.  At that time, he reported no incapacitating episodes, and the examiner measured 50 degrees of forward flexion.  The Veteran testified at his February 2014 hearing that he could not bend forward to pick things up off the floor, and does have incapacitating episodes where he must stop what he is doing to lie down.  He reported almost no flexion in his back, and that it was essentially fused.  Therefore, it would appear that the recent VA examination may not fully reflect the current condition of his service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the Denver VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Dr. MJW since November 2002, Dr. APW of the Denver Arthritis Clinic since October 2010, Dr. DRJ of Denver-Vail Orthopedics since October 2010, and any other orthopedist or specialist who has treated his hands and lumbar spine.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  After obtaining all outstanding treatment records, provide the Veteran an appropriate examination to determine the etiology of each diagnosed hand disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based on the medical findings and a review of the claims folder, the examiner must provide an opinion on whether each of the diagnosed disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.  

In providing these opinions, the examiner must address the Veteran's contentions as asserted in his February 2014 hearing regarding his work on swift boats in rough seas, to include in-service onset and continuity of symptoms.

3.  After completing the preceding development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lower back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's lower back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner must identify any incapacitating episodes requiring bed rest prescribed by a physician.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must also address any neurological symptoms, such as radiating pain, to include any relevant testing.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


